DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Independent claims 2 and 12 are allowable over the prior art.  However, the claims remain rejected under non-statutory double patenting.
 

Claims 3-11 and 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Reasons For Allowance
The cited references do not disclose receiving user input indicating a recurrent search and an execution condition for the recurrent search, the user input further comprising an indication of a data source, a search term, and a first data attribute type, querying the data source to determine a first plurality of search results based at least in part on the search term and the first data attribute type, wherein the data source 



Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Independent claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1 and 13 of U.S. Patent No. 10,572,487.   

Although the conflicting claims are not identical, they are not patentably distinct from each other because:

The language of the body of each of the independent claims (2 and 12) of the instant application substantially appears within the body of each of the independent claims (1 and 13) of patent no. 10,572,487.  Note that the conflicting claims of patent no. 10,572,487contain some additional language.  Therefore, the independent claims of the instant application are for the most part broader that the independent claims of patent no. 10,572,487.  See further discussion below.
First:  It is noted that elimination of a step/element/function is indicative of obviousness.  See, for example, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 195) 
Second:  It is noted that a minor difference in the claims is a shift in certain terms that reflect the recitation of substantially similar terminology (e.g., search object v. search term, storing v. providing, presenting v. providing).  It would have been obvious to one skilled in the art at the time of Applicants’ invention to change subject matter categories because a medium would enable one to transport code implementing an invention and thereby execute such code potentially anywhere an appropriate computing system existed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to omit a step/element/function because such an embodiment would execute quicker.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Lim, Hyo-Sang, et al., “Continuous Query Processing in Data Streams Using Duality of Data and Queries”, SIGMOD 2006, Chicago, IL, June 27-29, 2006, pp. 313-324.
Processing of data streams [e.g., sensor data, network data], continuous queries are processed by finding a set of data elements that satisfy the condition query (page 313, sect. 1 Introduction, 1st two paragraphs); NiagraCQ, TelegraphCQ, Aurora, STREAM continuous query systems (page 315, 2nd paragraph);  No explicit discussion of continuous query parameters or network logs.

Chen, Jianjun, et al., “NiagraCQ:  A Scalable Continuous Query System for Internet Databases”, MOD 200, Dallas, TX, © ACM 2000, pp. 379-390.
NiagraCQ groups both change-based and timer-based queries in a uniform way (Abstract); Change-based [new relevant data available] and timer-based [user specified time intervals] triggering conditions (page 380 2nd full paragraph, and page 385 sect 3.6.1 Event Detection); Query command language including time condition (page 380 sect. 2 NiagraCQ Command Language); Search term examples, INTC and MSFT (page 381 Fig. 3.1); Exemplary system diagram including Internet data sources; No explicit discussion of continuous query parameters, other than a condition/search term, network logs or user input.





US Patent Application Publications
Lee 	 				2008/0046401
Processing of both data stream and stored data via continuous queries having a user defined trigger (Abstract); No explicit discussion of continuous query parameters or network logs. 



US Patents
Knight 					5,745,693
IDNX network logs provide for a data stream (col. 1 lines 56-61); Continuous query of network significant events (col. 7 lines 5-18); Information to be retrieved from a network log (Fig. 2, col. 8 lines 58-63); No low level details [e.g., parameters, trigger condition] of the continuous query.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




August 27, 2021